          Case 1:21-cr-00137-TFH Document 25 Filed 08/25/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :
                                               :       CASE NO. 21-cr-137 (TFH)
               v.                              :
                                               :
BRIAN GUNDERSEN,                               :
                                               :
                       Defendants.             :

                        JOINT MOTION TO CONTINUE AND
                 TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, and Eugene Ohm, counsel for Brian Gundersen, hereby move this Court

for a 60-day continuance of the above-captioned proceeding, and further to exclude the time within

which the trial must commence under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., on the basis

that the ends of justice served by taking such actions outweigh the best interest of the public and

the defendant in a speedy trial pursuant to the factors described in 18 U.S.C. § 3161(h)(7).    In

support of its motion, the parties state as follows:

   1. Defendant is charged via indictment with offenses related to crimes that occurred at the

       United States Capitol on January 6, 2021.       The defendant is currently released on his

       personal recognizance.

   2. The government has sent a plea offer to the defendant, but the defense has advised it is not

       in a position to consider the plea offer until all discovery related to the Capitol cases is

       complete.

   3. This morning, the government filed a status report regarding discovery (ECF No. 24).

       The government would point the Court to that report for further information, but the report

       describes how discovery on the Capitol cases as a whole will continue to take further time
      Case 1:21-cr-00137-TFH Document 25 Filed 08/25/21 Page 2 of 3




   given the logistics involved.   Thus, the parties are asking for an additional status to allow

   more time for the discovery process to continue.

4. The parties agree that given these considerations, the ends of justice would be served by

   continuing this case for another status hearing in approximately 60 days, and that those

   ends of justice outweigh the best interests of the public and the defendant in a speedy trial

   during that time.

5. The parties have conferred on availability and are available anytime from October 25, 2021

   to October 29, 2021, except 1) from 9:30 a.m. until 11:00 a.m., and again from 2:00 p.m.

   onwards on Monday, October 25, 2021; and 2) from 9:30 a.m. until noon on Friday,

   October 29, 2021.




                                             2
          Case 1:21-cr-00137-TFH Document 25 Filed 08/25/21 Page 3 of 3




       WHEREFORE, the parties respectfully request that this Court grant the motion for a 60-

day continuance of the above-captioned proceeding, and that the Court exclude the time within

which the trial must commence under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., on the basis

that the ends of justice served by taking such actions outweigh the best interest of the public and

the defendant in a speedy trial pursuant to the factors described in 18 U.S.C. § 3161(h)(7).

                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             DC Bar No. 415793


                                      By:              /s/
                                             Kevin Birney
                                             Assistant United States Attorney
                                             Bar No. 1029424
                                             555 Fourth Street, N.W., Room 4828
                                             Washington, DC 20530
                                             Kevin.birney@usdoj.gov
                                             (202) 252-7165

                                      By:             /s/
                                             Eugene Ohm
                                             Counsel for Brian Gundersen
                                             625 Indiana Avenue, NW, Suite 550
                                             Washington, DC 20004
                                             Eugene_ohm@fpd.org
                                             (202) 208-7500




                                                 3
